April 9, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-0506 Re:Flexible Purchase Payment Modified Guaranteed Annuity Contracts Nationwide Life Insurance Company SEC File No. 333-49112 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company, pursuant to Rule 461 of the Securities Act of 1933, I respectfully request acceleration of the effective date of Post-effective Amendment No. 11 to this Registration Statement on Form S-1.I desire that this amendment will become effective on May 1, 2009.As an officer of Nationwide Life Insurance Company, I am aware of my obligations under the federal securities laws.I am duly authorized to make this request. Please call Holly J. Hunt at (614) 677-2216 with your questions. Very truly yours, /s/ Cathy M. Marasco Cathy M. Marasco Associate Vice President, Individual Investments cc:Ms. Rebecca Marquigny Office of Insurance Products
